

Exhibit 10.3
ENERSYS
AMENDED AND RESTATED
2010 EQUITY INCENTIVE PLAN
1. Purpose.
The EnerSys 2010 Equity Incentive Plan (the “Plan”) is intended to provide an
incentive to employees and non-employee directors of EnerSys, a Delaware
corporation (the “Company”), and its Subsidiaries to remain in the service of
the Company and its Subsidiaries and to align their interest in the success of
the Company with the long-term interests of the Company’s stockholders. The Plan
seeks to promote the highest level of performance by providing an economic
interest in the long-term performance of the Company.
2.    Definitions.
For purposes of the Plan, the following terms have the following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling,” “controlled by,” or “under common control with”), as
used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
“Agreement” means an agreement between the Company and an Eligible Person
providing for the grant of an Award hereunder.
“Award” means any Option, Stock Appreciation Right, Restricted Shares, Bonus
Stock, Stock Unit, Performance Share, or other incentive payable in cash or in
shares of Common Stock as may be designated by the Compensation Committee from
time to time under the Plan.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the Act.
“Beneficiary” or “Beneficiaries” means the person(s) designated by a Participant
or such Participant’s Permitted Transferee in writing to the Company to receive
payments or other distributions or rights pursuant to the Plan upon the death of
such Participant or such Participant’s Permitted Transferee. If no Beneficiary
is so designated or if no Beneficiary is living at the time a payment,
distribution, or right becomes payable or distributable pursuant to the Plan,
such payment, distribution, or right shall be made to the estate of the
Participant or a Permitted Transferee thereof. The Participant or Permitted
Transferee, as the case may be, shall have the right to change the designated
Beneficiaries from time to time by written instrument filed with the
Compensation Committee in accordance with such rules as may be specified by the
Compensation Committee.



1

--------------------------------------------------------------------------------



“Board of Directors” means the Board of Directors of the Company.
“Bonus Shares” mean an Award of shares of Common Stock granted under Section 9
that are fully vested when granted.
“Cashless Exercise” means an exercise of Vested Options outstanding under the
Plan through (a) the delivery of irrevocable instructions to a broker to make a
sale of a number of Option Shares that results in proceeds thereon in an amount
required to pay the aggregate exercise price for all the shares underlying such
Vested Options being so exercised (and any required withholding tax) and to
deliver such proceeds to the Company in satisfaction of such aggregate exercise
price (and any required withholding tax) or (b) any other surrender to the
Company of Option Shares or Vested Options outstanding under the Plan to satisfy
the applicable aggregate exercise price (and any withholding tax) required to be
paid upon such exercise.
“Cause” means, with respect to any Participant, (a) “cause” as defined in an
employment agreement applicable to the Participant (so long as any act or
omission constituting “cause” for such purpose was willful), or (b) in the case
of a Participant who does not have an employment agreement that defines “cause”:
(i) any act or omission that constitutes a material breach by the Participant of
any of such Participant’s obligations under such Participant’s employment
agreement (if any) with the Company or any of its Subsidiaries, the applicable
Agreement or any other agreement with the Company or any of its Subsidiaries;
(ii) the willful and continued failure or refusal of the Participant
substantially to perform the duties required of such Participant as an employee
of the Company or any of its Subsidiaries, or performance significantly below
the level required or expected of the Participant, as determined by the
Compensation Committee; (iii) any willful violation by the Participant of any
federal or state law or regulation applicable to the business of the Company or
any of its Subsidiaries or Affiliates, or the Participant’s commission of any
felony or other crime involving moral turpitude, or any willful perpetration by
the Participant of a common law fraud; or (iv) any other misconduct by the
Participant that is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Subsidiaries or Affiliates.
“Change in Control” means the occurrence of any one of the following:
(a)    any Person, including any “group,” as defined in Section 13(d)(3) of 1934
Act, (other than any stockholder at the 2004 Closing or Metalmark Capital LLC, a
Delaware limited liability company) is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing a majority of the
combined voting power of the Company’s then Outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a Qualifying
Business Combination described in paragraph (c) below or who becomes such a
Beneficial Owner as a result of a change in ownership percentage resulting
solely from an acquisition of securities by the Company; or
(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board of Directors: individuals
who, as of the 2004 Closing, constitute the Board of Directors and any new
director whose appointment or election by the Board of Directors or nomination
for election by the Company’s stockholders was



2

--------------------------------------------------------------------------------



approved or recommended by a vote of at least 66-2/3% of the directors then
still in office who either were directors at the 2004 Closing or whose
appointment, election or nomination for election was previously so approved or
recommended; or
(c)    there is consummated a reorganization, merger or consolidation of the
Company with, or sale or other disposition of at least 80% of the assets of the
Company in one or a series of related transactions to, any other Person (a
“Business Combination”), other than a Business Combination that would result in
the voting securities of the Company Outstanding immediately prior to such
Business Combination continuing to represent (either by remaining Outstanding or
by being converted into voting securities of the surviving entity or any parent
thereof) more than 50% of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof Outstanding immediately
after such Business Combination (a “Qualifying Business Combination”); or
(d)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the Outstanding securities of which is owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
“Code” means the Internal Revenue Code of 1986, as amended, including the rules
and regulations promulgated thereunder.
“Common Stock” means shares of Common Stock, par value $0.01 per share, of the
Company.
“Compensation Committee” means the Compensation Committee of the Board of
Directors.
“Competing Business” means a business or enterprise (other than the Company and
its direct or indirect Subsidiaries and other Affiliates) that is engaged in any
or all of the following activities: the design, manufacture, importing,
development, distribution, marketing, or sale of:
(a)    motive power batteries and chargers (including, without limitation,
batteries, chargers and accessories for industrial forklift trucks, other
materials handling equipment, and other commercial electric powered vehicles);
(b)    reserve power batteries, chargers and accessories (including, without
limitation, standby batteries and power supply equipment for wireless and
wireline telecommunications applications, such as central telephone exchanges,
microwave relay stations, and switchgear and other instrumentation control
systems and those used in utility industries, uninterruptible power supplies and
other applications requiring stored energy solutions including medical,
aerospace and defense systems, and outdoor equipment enclosure solutions); or



3

--------------------------------------------------------------------------------



(c)    any other product of any kind or type which the Company or any of its
Affiliates (i) now makes or (ii) hereafter makes or researches or develops at
any time during the Participant’s employment hereunder or with the Company, such
as, for example, lithium-ion, nickel-zinc cells or batteries, enclosures or
lithium products such as those used in space or medical applications.
“Competing Business” also includes the design, engineering, installation or
service of stationary and DC power systems, and any consulting and/or turnkey
services relating thereto.
“Date of Grant” means the date of grant of an Award as set forth in the
applicable Agreement.
“Delay Period” shall have the meaning set forth in Section 24.
“Effective Date” shall have the meaning set forth in Section 25.
“Eligible Persons” means employees and non-employee directors of the Company and
its Subsidiaries.
“Fair Market Value” means, with respect to a share of Common Stock on any
relevant day, (a) if such Common Stock is traded on a national securities
exchange, the closing price on such day, or if the Common Stock did not trade on
such day, the closing price on the most recent preceding day on which there was
a trade, (b) if such Common Stock is quoted on an automated quotation system,
the closing price on such day, or if the Common Stock did not trade on such day,
the mean between the closing bid and asked prices on such day, or (c) in all
other cases, the “fair market value” as determined by the Compensation Committee
in good faith and using such financial sources as it deems relevant and reliable
(but in any event not less than fair market value within the meaning of Code
Section 409A).
“Good Reason” means, with respect to any Participant, (a) “good reason” as
defined in an employment agreement applicable to such Participant, or (b) in the
case of a Participant who does not have an employment agreement that defines
“good reason,” a failure by the Company to pay material compensation due and
payable to the Participant in connection with such Participant’s employment.
“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined in Code
Section 422 or any successor provision.
“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.
“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder.
“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.
“Option” means a right to purchase Common Stock granted pursuant to Section 8.



4

--------------------------------------------------------------------------------



“Option Price” means, with respect to any Option, the exercise price per share
of Common Stock to which it relates.
“Option Shares” means the shares of Common Stock acquired by a Participant upon
exercise of an Option.
“Outstanding,” with respect to any share of Common Stock, means, as of any date
of determination, all shares that have been issued on or prior to such date,
other than shares repurchased or otherwise reacquired by the Company or any
Affiliate thereof, on or prior to such date.
“Participant” means any Eligible Person who has been granted an Award.
“Performance Share” has the meaning set forth in Section 12.
“Permanent Disability,” with respect to any Participant who is an employee of
the Company or any of its Subsidiaries, shall be defined in the same manner as
such term or a similar term is defined in an employment agreement applicable to
the Participant or, in the case of a Participant who does not have an employment
agreement that defines such term or a similar term, means that the Participant
is unable to perform substantially all such Participant’s duties as an employee
of the Company or any of its Subsidiaries by reason of illness or incapacity for
a period of more than six months, or six months in the aggregate during any
12-month period, established by medical evidence reasonably satisfactory to the
Compensation Committee.
“Permitted Transferee” means, (a) with respect to outstanding shares of Common
Stock held by any Participant, any Person with respect to which the Board of
Directors shall have adopted a resolution stating that the Board of Directors
has no objection if a transfer of shares is made to such Person, and (b) with
respect to Awards, or any other share of Common Stock issued as or pursuant to
any Award, held by any Participant, (i) any Person to whom such Awards or other
shares are transferred by will or the laws of descent and distribution or
(ii) the Company.
“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a trust, an estate or other entity or organization, including a
government or any department or agency thereof.
“Qualifying Performance Criteria” has the meaning set forth in Section 14(a) of
the Plan.
“Restricted Shares” mean shares of Common Stock awarded to a Participant subject
to the terms and conditions of the Plan under Section 9, the rights of ownership
of which are subject to restrictions prescribed by the Compensation Committee.
“Retirement,” with respect to any Participant who is an employee of the Company
or any of its Subsidiaries, means resignation or termination of employment
(other than termination for Cause) upon the first to occur of the Participant’s
attaining (a) age 65 or (b) age 60 with 10 years of service with the Company or
a Subsidiary (including years of service granted by the Company or a Subsidiary
as a result of a merger, acquisition, or other transaction); further provided
that the



5

--------------------------------------------------------------------------------



Compensation Committee may determine in its sole discretion that a resignation
or termination of employment under other circumstances shall be considered
“Retirement” for purposes of the Plan.
“Stock Appreciation Right” means a right that entitles the Participant to
receive, in cash or Common Stock (as determined by the Compensation Committee in
its sole discretion) value equal to or otherwise based on the excess of (a) the
Fair Market Value of a specified number of shares of Common Stock at the time of
exercise over (b) the exercise price of the right, as established by the
Compensation Committee on the Date of Grant.
“Stock Unit” means an Award granted under Section 11 denominated in units of
Common Stock.
“Subsidiary” means any corporation in which more than 50% of the total combined
voting power of all classes of stock is owned, either directly or indirectly, by
the Company or another Subsidiary.
“2004 Closing” means the closing of the Company’s initial Public Offering.
“Vested Options” means, as of any date of determination, Options that by their
terms have vested and are exercisable on such date.
“Vested Restricted Shares” means, as of any date of determination, Restricted
Shares that by their terms have vested as of such date.
A “Wrongful Solicitation” shall be deemed to occur when a Participant or former
Participant directly or indirectly (except in the course of such Participant’s
employment with the Company), for the purpose of conducting or engaging in a
Competing Business, calls upon, solicits, advises or otherwise does, or attempts
to do, business with any Person who is, or was, during the then most recent
12-month period, a customer of the Company or any of its Affiliates, or takes
away or interferes or attempts to take away or interfere with any custom, trade,
business, patronage or affairs of the Company or any of its Affiliates, or hires
or attempts to hire any Person who is, or was during the most recent 12-month
period, an employee, officer, representative or agent of the Company or any of
its Affiliates, or solicits, induces, or attempts to solicit or induce any
person who is an employee, officer, representative or agent of the Company or
any of its Affiliates to leave the employ of the Company or any of its
Affiliates, or violate the terms of their contract, or any employment agreement,
with it.
3.    Administration of the Plan.
(a)    Members of the Compensation Committee. The Plan shall be administered,
and Awards shall be granted hereunder, by the Compensation Committee.
(b)    Authority of the Compensation Committee. Subject to Section 3(a), the
Compensation Committee shall have full discretionary power and authority,
subject to such



6

--------------------------------------------------------------------------------



resolutions not inconsistent with the provisions of the Plan or applicable law
as may from time to time be adopted by the Board, to (a) interpret and
administer the Plan and any instrument or agreement entered into under the Plan,
(b) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan, and (c) make any
determination and take any other action that the Compensation Committee deems
necessary or desirable for administration of the Plan. All questions of
interpretation, administration, and application of the Plan shall be determined
in good faith by a majority of the members of the Compensation Committee then in
office, except that the Compensation Committee may authorize any one or more of
its members, or any officer of the Company, to execute and deliver documents on
behalf of the Compensation Committee, and the determination of such majority
shall be final and binding in all matters relating to the Plan.
4.    Number of Shares Issuable in Connection with Awards.
(a)    Limit. The maximum aggregate number of shares of Common Stock that may be
issued in connection with Awards granted under the Plan is 2,200,000 shares,
plus any shares that remain available for future grant in the EnerSys Amended
and Restated 2006 Equity Incentive Plan and the EnerSys 2004 Equity Incentive
Plan (collectively, the “Prior Plans”) as of the Effective Date. Upon the
Effective Date, no further awards may be made from the Prior Plans.
Notwithstanding the foregoing, shares subject to a tandem SAR shall be charged
against the authorized shares only once for the overall number of shares subject
thereto and not for both the number of shares subject to the tandem SAR portion
of the Award and the number of shares subject to the Option portion of the
Award. The provisions of the preceding sentence shall apply whether an exercised
tandem SAR is settled in cash or stock, or partly in both. The maximum number of
shares that may be granted as Stock Options or SARs under the Plan to any
Participant who is an employee during any calendar year shall not exceed 300,000
shares.
(b)    Replenishment Provisions. Shares subject to any Awards that expire
without being exercised or that are forfeited (and shares subject to awards made
prior to the Effective Date under a Prior Plan that expire or are forfeited)
shall again be available for future grants of Awards, provided that shares
subject to a tandem SAR shall be replenished only once for the overall number of
shares subject thereto and not for both the number of shares subject to the
tandem SAR portion of the Award and the number of shares subject to the Option
portion of the Award. Shares subject to Awards that have been retained by the
Company in payment or satisfaction of the purchase price or tax withholding
obligation of an Award shall not count against the limit set forth in paragraph
(a) above. The Company shall not be under any obligation, however, to make any
such future Awards.
(c)    Substitute Awards. Substitute Awards issued by the Company in connection
with an acquisition or other corporate transaction shall not count against the
limitation set forth in paragraph (a) above.
(d)    Adjustments. The limits provided for in this Section 4 shall be subject
to adjustment as provided in Section 16(a).
5.    Eligible Persons.



7

--------------------------------------------------------------------------------



Awards may be granted or offered only to Eligible Persons. The Compensation
Committee shall have the authority to select the individual Participants to whom
Awards may be granted from among such class of Eligible Persons and to determine
the number and form of Awards to be granted to each Participant.
6.    Agreement.
The terms and conditions of each grant or sale of Awards shall be embodied in an
Agreement in a form approved by the Compensation Committee, which shall contain
terms and conditions not inconsistent with the Plan and which shall incorporate
the Plan by reference. Each Agreement shall: (a) state the date as of which the
Award was granted or sold, and (i) in the case of Options and Stock Appreciation
Rights, set forth the number of Options and Stock Appreciation Rights being
granted to the Participant and the applicable Option Price and/or exercise price
(for Stock Appreciation Rights) and expiration date(s), and (ii) in the case of
Restricted Shares and other Awards, set forth the number of Restricted Shares or
other Awards being granted or offered to the Participant and, if applicable, the
purchase price or other consideration for such Restricted Shares or other
Awards; (b) set forth the vesting schedule (if any); (c) set forth any other
terms and conditions established by the Compensation Committee; (d) be signed by
the recipient of the Award and a person designated by the Compensation
Committee; and (e) be delivered to the recipient of the Award.
7.    Restrictions on Transfer.
(a)    Restrictions on Transfer. No Restricted Share, Bonus Stock, Performance
Share, or Option Share or other share of Common Stock issued as or pursuant to
any Award may be sold, transferred, assigned, pledged, or otherwise encumbered
or disposed of (or made the subject of any derivative transaction) to or with
any third party (other than a Permitted Transferee); provided, however, that any
such restriction on transfer shall terminate as to any such share when such
share is no longer subject to any term, condition or other restriction under the
Plan (other than Section 7(b)). No Option, Stock Appreciation Right, Stock Unit,
or other Award not in the form of a share of Common Stock may be sold,
transferred, assigned, pledged, or otherwise encumbered or disposed of (or made
the subject of any derivative transaction) to or with any third party other than
a Permitted Transferee. Each Permitted Transferee (other than the Company) by
will or the laws of descent and distribution or otherwise, of any Award (or
share issued in respect thereof) shall, as a condition to the transfer thereof
to such Permitted Transferee, execute an agreement pursuant to which it shall
become a party to the Agreement applicable to the transferor.
(b)    No Participant will, directly or indirectly, offer, sell, assign,
transfer, grant or sell a participation in, create any encumbrance on or
otherwise dispose of any Award or any Shares with respect thereto (or solicit
any offers to buy or otherwise acquire, or take a pledge of, any Award or any
Shares with respect thereto), in any manner that would conflict with or violate
the 1933 Act.
8.    Options.



8

--------------------------------------------------------------------------------



(a)    Terms of Options Generally. The Compensation Committee may grant Options
designated as Incentive Stock Options or Nonqualified Stock Options. Options may
be granted to any Eligible Person. Each Option shall entitle the Participant to
whom such Option was granted to purchase, upon payment of the relevant Option
Price, one share of Common Stock. Options granted under the Plan shall comply
with the following terms and conditions:
(i)    Option Price.
A.    The Option Price for shares purchased under an Option shall be as
determined by the Compensation Committee, but shall not be less than the Fair
Market Value of the Common Stock as of the Date of Grant, except in the case of
substitute awards issued by the Company in connection with an acquisition or
other corporate transaction.
B.    The Option Price for shares purchased under an Option shall be paid in
full to the Company by delivery of consideration equal to the product of the
Option Price and the number of shares purchased, together with any amounts
required to be withheld for tax purposes under Section 17(c) of this Plan. Such
consideration must be paid before the Company will issue the shares being
purchased and must be in a form or a combination of forms acceptable to the
Compensation Committee for that purchase, which forms may (but are not required
to) include:
(1)    cash;
(2)    check or wire transfer;
(3)    tendering (either actually or by attestation) shares of Common Stock
already owned by the Participant, provided that the shares have been held for
the minimum period required by applicable accounting rules to avoid a charge to
the Company’s earnings for financial reporting purposes or were not acquired
from the Company as compensation;
(4)    to the extent permitted by applicable law, Cashless Exercise; or
(5)    such other consideration as the Compensation Committee may permit in its
sole discretion; provided, however, that any Participant may, at any time,
exercise any Vested Option (or portion thereof) owned by such Participant
pursuant to a Cashless Exercise without any prior approval or consent of the
Compensation Committee.
(ii)    Vesting of Options. Each Option shall vest and become exercisable on
such terms and conditions as shall be prescribed by the Compensation Committee.
(iii)    Duration of Options. Subject to earlier termination in accordance with
the terms of the Plan and the instrument evidencing the Option, the maximum term
of an Option shall be as established for that Option by the Compensation
Committee but in no event shall be greater than ten years from the Date of
Grant.



9

--------------------------------------------------------------------------------



(iv)    Exercise Following Termination of Employment. Upon termination of a
Participant’s employment with the Company and its Subsidiaries, unless otherwise
determined by the Compensation Committee in its sole discretion, the following
terms and conditions shall apply:
A.    if the Participant’s employment is terminated by the Company other than
for Cause, or as a result of the Participant’s resignation for Good Reason, or
as a result of death, Permanent Disability or Retirement, the Participant (or,
in the case of the Participant’s death, such Participant’s Beneficiary) may
exercise any Options, to the extent vested as of the date of such termination,
at any time until the earlier of (I) 60 days (three years, in the case of
Retirement) following the date of such termination of employment, and (II) the
expiration of the Option under the provisions of clause (iii) above; and
B.    if the Participant’s employment is terminated by the Company for Cause, or
as a result of the Participant’s resignation other than for Good Reason or
Retirement, all of the Participant’s Options (whether or not vested) shall
expire and be canceled without any payment therefor as of the date of such
termination.
Any Options not exercised within the applicable time period specified above
shall expire at the end of such period and be canceled without any payment
therefor.
(v)    Certain Restrictions. Options granted hereunder shall be exercisable
during the Participant’s lifetime only by the Participant.
(vi)    Stockholder Rights; Option and Share Adjustments. A Participant shall
have no rights as a stockholder with respect to any shares of Common Stock
issuable upon exercise of an Option until a certificate or certificates
evidencing such shares shall have been issued to such Participant. Except as
otherwise provided by the Board of Directors, no adjustment (including an
adjustment of an Option’s exercise price) shall be made with respect to
(A) outstanding Options for dividends or other distributions, whether made with
respect to Common Stock or otherwise, or (B) dividends, distributions or other
rights in respect of any share of Common Stock for which the record date is
prior to the date upon which the Participant shall become the holder of record
thereof.
(vii)    Dividends and Distributions. Any shares of Common Stock or other
securities of the Company received by the Participant as a result of a stock
dividend or other distribution in respect of Option Shares shall be subject to
the same restrictions as such Option Shares.
(viii)    Incentive Stock Options. Incentive Stock Options granted under this
Plan shall be subject to the following additional conditions, limitations, and
restrictions:
A.    Incentive Stock Options may be granted only to employees of the Company or
a Subsidiary or parent corporation of the Company, within the meaning of Code
Section 424.



10

--------------------------------------------------------------------------------



B.    No Incentive Stock Option may be granted under this Plan after the 10‑year
anniversary of the date on which the Plan is adopted by the Board or, if
earlier, the date on which the Plan is approved by the Company’s stockholders.
C.    The aggregate Fair Market Value (as of the Date of Grant) of the Common
Stock with respect to which the Incentive Stock Options awarded to any
Participant first become exercisable during any calendar year may not exceed
$100,000. For purposes of the $100,000 limit, the Participant’s Incentive Stock
Options under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 limit, the Incentive Stock Option will thereafter be treated
as a Nonqualified Stock Option for all purposes. No Incentive Stock Option may
be granted to any individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary.
D.    If the Compensation Committee exercises its discretion to permit an
Incentive Stock Option to be exercised by a Participant more than three months
after the termination of a Participant’s employment for any reason (or more than
12 months if the Participant is permanently and totally disabled, within the
meaning of Code Section 22(e)), the Incentive Stock Option will thereafter be
treated as a Nonqualified Stock Option for all purposes. For purposes of this
subclause D, a Participant’s employment relationship will be treated as
continuing uninterrupted during any period that the Participant is on military
leave, sick leave or another Approved Leave of Absence if the period of leave
does not exceed 90 consecutive days, or a longer period to the extent that the
Participant’s right to reemployment with the Company or a Subsidiary is
guaranteed by statute or by contract. If the period of leave exceeds 90
consecutive days and the Participant’s right to reemployment is not guaranteed
by statute or contract, the employment relationship will be deemed to have
ceased on the 91st day of the leave.
(ix)    Additional Terms and Conditions. Each Option granted hereunder, and any
shares of Common Stock issued in connection with such Option, shall be subject
to such additional terms and conditions not inconsistent with the Plan as are
prescribed by the Compensation Committee and set forth in the applicable
Agreement.
(b)    Unvested Options. Upon termination of a Participant’s employment or
service with the Company and its Subsidiaries, all Options granted to such
Participant that have not theretofore vested (and which do not vest by reason of
such termination of employment or service) shall terminate and be canceled
without any payment therefor.
9.    Restricted Shares and Bonus Shares.
(a)    Terms of Restricted Shares and Bonus Shares Generally. Restricted Shares
and Bonus Shares awarded by the Compensation Committee shall not require payment
of any consideration by Participants, except as otherwise determined by the
Compensation Committee in its sole discretion.



11

--------------------------------------------------------------------------------



(b)    Restricted Shares and Bonus Shares shall comply with the following terms
and conditions:
(i)    Vesting. Any Awards of Restricted Shares shall vest in accordance with a
vesting schedule to be specified by the Compensation Committee. Except (A) with
respect to grants to the Company’s non-employee directors, or (B) as vesting may
be accelerated pursuant to the terms of the Plan, such restrictions shall not
fully terminate prior to three years after the Date of Grant. Bonus Shares shall
be fully vested when granted.
(ii)    Stockholder Rights. Unless otherwise determined by the Compensation
Committee in its sole discretion, a Participant shall have all rights of a
stockholder as to the Restricted Shares and Bonus Shares awarded to such
Participant, including the right to receive dividends and the right to vote in
accordance with the Company’s Certificate of Incorporation, subject to the
restrictions set forth in the Plan and the applicable Agreement.
(iii)    Dividends and Distributions. Any shares of Common Stock or other
securities of the Company received by a Participant as a result of a stock
distribution to holders of Restricted Shares or as a stock dividend on
Restricted Shares shall be subject to the same restrictions as such Restricted
Shares or Bonus Shares and all references to Restricted Shares or Bonus Shares
hereunder shall be deemed to include such shares of Common Stock or other
securities.
(iv)    Additional Terms and Conditions. Each Restricted Share and Bonus Share
granted or offered for sale hereunder shall be subject to such additional terms
and conditions not inconsistent with the Plan as are prescribed by the
Compensation Committee and set forth in the applicable Agreement.
(c)    Unvested Restricted Shares. Unless otherwise determined by the
Compensation Committee in its sole discretion, upon termination of a
Participant’s employment or service with the Company and its Subsidiaries, all
Restricted Shares granted or sold to such Participant that have not theretofore
vested (and that do not vest by reason of such termination of employment) shall
terminate and be canceled without any payment therefor.
10.    Stock Appreciation Rights.
Stock Appreciation Rights may be granted to Participants either alone
(“freestanding”) or in addition to or in tandem with other Awards granted under
the Plan and may, but need not, relate to a specific Option granted hereunder.
The provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Option may be granted at the same time such Option is granted or at any
time thereafter before exercise or expiration of such Option. All Stock
Appreciation Rights granted under the Plan shall be granted subject to the same
terms and conditions applicable to Nonqualified Stock Options as set forth in
Section 8(a); provided, however, that Stock Appreciation Rights granted in
tandem with a previously granted Option shall have the terms and conditions as
such Option. Subject to the provisions of Section 8, the Compensation Committee
may impose such other conditions or restrictions on any Stock Appreciation Right
as it shall



12

--------------------------------------------------------------------------------



deem appropriate. Stock Appreciation Rights may be settled in Common Stock or
cash as determined by the Compensation Committee in its sole discretion.
11.    Stock Units.
The Compensation Committee may also grant Awards of Stock Units under the Plan.
With respect to each grant of Stock Units, the Compensation Committee shall
determine in its sole discretion the period or periods, including any conditions
for determining such period or periods, during which any restrictions on full
vesting shall apply, provided that in no event, other than in connection with a
termination of employment, or with respect to grants to non-employee directors,
shall such period or periods be less than three years (the “Unit Restriction
Period”). The Compensation Committee may also make any Award of Stock Units
subject to the satisfaction of other conditions, including the attainment of
performance goals, or contingencies (“Unit Vesting Condition”), in order for a
Participant to receive payment of such Stock Unit Award, which shall be
established by the Compensation Committee at the Date of Grant thereof. The
Compensation Committee may specify that the grant, vesting, or retention of any
or all Stock Units shall be a measure based on one or more Qualifying
Performance Criteria selected by the Compensation Committee and specified at the
Date of Grant thereof. If required by Code Section 162(m), the Compensation
Committee shall certify the extent to which any Qualifying Performance Criteria
have been satisfied, and the amount payable as a result thereof, prior to
payment of any Stock Units that are intended to satisfy the requirements for
“performance-based compensation” under Code Section 162(m). Awards of Stock
Units shall be payable in Common Stock or cash as determined by the Compensation
Committee in its sole discretion. The Compensation Committee may permit a
Participant to elect to defer receipt of payment of all or part of any Award of
Stock Units pursuant to rules and regulations adopted by the Compensation
Committee. Unless the Compensation Committee provides otherwise at the Date of
Grant of an Award of Stock Units, the provisions of Section 9 of this Plan
relating to the vesting of Restricted Shares shall apply during the Unit
Restriction Period or prior to the satisfaction of any Unit Vesting Condition
for such Award.
12.    Performance Shares.
The Compensation Committee may grant Awards of Performance Shares and designate
the Participants to whom Performance Shares are to be awarded and determine the
number of Performance Shares, the length of the performance period and the other
terms and conditions of each such Award. Each Award of Performance Shares shall
entitle the Participant to a payment in the form of shares of Common Stock upon
the attainment of performance goals (which may be Qualifying Performance
Criteria) and other terms and conditions specified by the Compensation
Committee. Notwithstanding satisfaction of any performance goals, the number of
shares issued under an Award of Performance Shares may be adjusted on the basis
of such further considerations as the Compensation Committee shall determine, in
its sole discretion. However, the Compensation Committee may not, in any event,
increase the number of shares earned upon satisfaction of any performance goal
by any Participant subject to Code Section 162(m) to the extent such Section is
applicable. The Compensation Committee, in its sole discretion, may



13

--------------------------------------------------------------------------------



make a cash payment equal to the Fair Market Value of the Common Stock otherwise
required to be issued to a Participant pursuant to an Award of Performance
Shares.
13.    Other Stock-Based Awards.
In addition to the Awards described in Sections 8 through 12, and subject to the
terms of the Plan, the Compensation Committee may grant other Awards payable in
shares of Common Stock under the Plan as it determines to be in the best
interests of the Company and subject to such other terms and conditions as it
deems appropriate.
14.    Performance‑Based Awards.
(a)    Qualifying Performance Criteria. Awards of Options, Restricted Shares,
Stock Units, Performance Shares, and other Awards made pursuant to the Plan may
be made subject to the attainment of performance goals relating to one or more
business criteria. For purposes of the Plan, such business criteria shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination: (a) cash flow; (b) earnings (including,
without limitation, gross margin, earnings before interest and taxes, earnings
before taxes, earnings before interest, taxes, depreciation and amortization,
and net earnings); (c) earnings per share; (d) growth in earnings or earnings
per share; (e) stock price; (f) return on equity or average stockholders’
equity; (g) total stockholder return; (h) return on capital; (i) return on
assets or net assets; (j) return on investment; (k) sales, growth in sales or
return on sales; (l) income or net income; (m) operating income or net operating
income; (n) operating profit or net operating profit; (o) operating margin;
(p) return on operating revenue; (q) economic profit, (r) market share;
(s) overhead or other expense reduction; (t) growth in stockholder value
relative to various indices, including, without limitation, the S&P 500 Index or
the Russell 2000 Index, (u) strategic plan development and implementation,
(v) net debt, (w) working capital (including components thereof), and (x) during
the “reliance period” (as defined in Treasury Regulation section
1.162-27(f)(2)), any other similar objective financial performance metric
selected by the Compensation Committee in its sole discretion (collectively, the
“Qualifying Performance Criteria”). To the extent required by or consistent with
Code Section 162(m), the Compensation Committee may appropriately adjust any
evaluation of performance under a Qualifying Performance Criteria to exclude any
of the following events that occur during a performance period: (z) asset
write-downs or write-ups, (aa) litigation, claims, judgments or settlements,
(bb) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results, (cc) accruals for reorganization and
restructuring programs, (dd) any extraordinary, unusual or non-recurring items
as described in Accounting Standards Codification (ASC) 225 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, and (ee) amounts paid in reimbursement to stockholders pursuant
to agreements in place at the 2004 Closing.
(b)    Any Qualifying Performance Criteria may be used to measure the
performance of the Company as a whole or with respect to any business unit,
subsidiary or business segment of the Company, either individually,
alternatively or in any combination, and may be measured either annually or
cumulatively over a period of years, on an absolute basis or



14

--------------------------------------------------------------------------------



relative to a pre‑established target, to previous period results or to a
designated comparison group, in each case as specified by the Compensation
Committee in the Award. To the extent required by Code Section 162(m), prior to
the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Code Section 162(m), the Compensation
Committee shall certify the extent to which any such Qualifying Performance
Criteria and any other material terms under such Award have been satisfied
(other than in cases where such relate solely to the increase in the value of
the Common Stock). To the extent Code Section 162(m) is applicable, the
Compensation Committee may not in any event increase the amount of compensation
payable to a Participant subject to Code Section 162(m) upon the satisfaction of
any Qualifying Performance Criteria.
(c)    To the extent an Award is intended to qualify under Code Section 162(m),
any language in the Award agreement, Compensation Committee resolutions, or
other agreements and actions in connection with the Award, to the extent
inconsistent with Section 162(m) shall be deemed interpreted and modified to the
minimum extent necessary so that such Awards are compliant with Code Section
162(m).
15.    Certain Forfeitures.
In the event a Participant or former Participant engages in a Competing Business
or in Wrongful Solicitation while in the employ of the Company or a Subsidiary,
or during the period of 13 months immediately following termination of such
employment, the following rules shall apply:
(a)    all Awards then held by the Participant (whether vested or not) shall be
forthwith forfeited without payment or other compensation of any kind; provided,
however, that the Company shall remit to the Participant the lesser of (i) the
amount (if any) such Participant paid for forfeited Awards and (ii) in the case
of Restricted Shares or Performance Shares, the Fair Market Value of such
Restricted Shares as of the date of termination;
(b)    notwithstanding subclause (a), in the event Vested Restricted Shares or
vested Performance Shares were disposed of (for or without receipt of value)
during the period commencing one year prior to the initial engagement in a
Competing Business or in Wrongful Solicitation through the 13-month anniversary
of the Participant’s termination of employment with the Company or a Subsidiary,
then, upon written demand by the Company, the Participant or former Participant,
as the case may be, shall forthwith remit to the Company the Fair Market Value
of such Vested Restricted Shares or vested Performance Shares, as determined on
the date of disposition, less the amount (if any) paid by the Participant for
such shares; and
(c)    in the event Option Shares, Shares obtained pursuant to the exercise of a
Stock Appreciation Right or other Shares obtained pursuant to Awards under the
Plan (and not described in subparagraph (b)) were disposed of (for or without
receipt of value) during the period commencing one year prior to the initial
engagement in a Competing Business or in Wrongful Solicitation through the
13-month anniversary of the Participant’s termination of employment with the
Company or a Subsidiary, then, upon written demand by the Company, the
Participant or former Participant, as the case may be, shall forthwith remit to
the Company the



15

--------------------------------------------------------------------------------



Fair Market Value of such Shares, as determined on the date of disposition, less
the Option Price or other amount (if any) paid therefor.
16.    Effect of Certain Corporate Changes and Changes in Control.
(a)    Dilution and Other Adjustments. If the Outstanding shares of Common Stock
or other securities of the Company, or both, for which the Award is then
exercisable or as to which the Award is to be settled shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization, or reorganization, the Compensation Committee may, and if such
event occurs after a Change of Control, the Compensation Committee shall,
appropriately and equitably adjust the number and kind of shares of Common Stock
or other securities that are subject to the Plan or subject to any Awards
theretofore granted, and the exercise or settlement prices of such Awards, so as
to maintain the proportionate number of shares of Common Stock or other
securities without changing the aggregate exercise or settlement price.
(b)    Change in Control. Unless otherwise provided by the Committee either by
the terms of the Award agreement applicable to any Award or by resolution
adopted prior to the occurrence of a Change in Control, (i) in the event of a
Change in Control where the holders of the Company’s Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
Awards not previously vested shall immediately become vested; or (ii) in the
event a Participant terminates employment for Good Reason, or is terminated by
the Company without Cause on or within two years after a Change in Control not
described in subsection (i), Awards not previously vested shall immediately
become vested. Unless otherwise provided by the Committee either by the terms of
the Award agreement applicable to any Award or by resolution adopted prior to
the occurrence of a Change in Control, (i) in the event of a Change in Control
where the holders of the Company’s Common Stock receive cash consideration for
their Common Stock in consummation of the Change in Control, any vested and
outstanding Award shall, upon the occurrence of such Change in Control, be
cancelled in exchange for a payment in cash in an amount based on the Fair
Market Value of the shares of Common Stock subject to the Award, less any Option
Price, which amount may be zero if applicable; or (ii) in the event of a Change
in Control not described in subsection (i) above, any outstanding Award shall,
upon the occurrence of such Change in Control, be assumed and continued or an
equivalent award substituted by the Company's successor or a parent or
subsidiary of such successor.
17.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment or Engagement. No Participant
shall have any claim or right to receive grants of Awards under the Plan.
Neither the Plan nor any action taken or omitted to be taken hereunder shall be
deemed to create or confer on any Participant any right to be retained in the
employ or as a director of the Company or any Subsidiary or other Affiliate
thereof, or to interfere with or to limit in any way the right of the Company or
any Subsidiary or other Affiliate thereof to terminate the employment or other
retention of such Participant at any time.



16

--------------------------------------------------------------------------------



(b)    Right of Company to Assign Rights and Delegate Duties. The Company shall
have the right to assign any of its rights and delegate any of its duties
hereunder to any of its Affiliates. The terms and conditions of any Award under
the Plan shall be binding upon and shall inure to the benefit of the personal
representatives, heirs, legatees, and permitted successors and assigns of the
relevant Participant and the Company.
(c)    Tax Withholding. The Company and its Subsidiaries may require the
Participant to pay to the Company the amount of any taxes that the Company is
required by applicable federal, state, local or other law to withhold with
respect to the grant, vesting, or exercise of an Award. The Company shall not be
required to issue any shares of Common Stock under the Plan until such
obligations are satisfied in full. The Compensation Committee may in its sole
discretion permit or require a Participant to satisfy all or part of such
Participant’s tax withholding obligations by (1) paying cash to the Company,
(2) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested in the case of
Restricted Shares), having a Fair Market Value equal to the tax withholding
obligations, (3) surrendering a number of shares of Common Stock the Participant
already owns, having a Fair Market Value equal to the tax withholding
obligations, or (4) entering into such other arrangement as is acceptable to the
Compensation Committee in its sole discretion. The value of any shares withheld
or surrendered may not exceed the employer’s minimum tax withholding obligation
and, to the extent such shares were acquired by the Participant from the Company
as compensation, the shares must have been held for the minimum period required
by applicable accounting rules to avoid a charge to the Company’s earnings for
financial reporting purposes. The Company and its Subsidiaries shall also have
the right to deduct from any and all cash payments otherwise owed to a
Participant any federal, state, local or other taxes required to be withheld
with respect to the Participant’s participation in the Plan.
(d)    No Restriction on Right of Company to Effect Corporate Changes. The Plan
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock
or of options, warrants or rights to purchase stock or of bonds, debentures,
preferred or prior preference stocks whose rights are superior to or affect the
Common Stock or the rights thereof or that are convertible into or exchangeable
for Common Stock, or the dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
(e)    1934 Act. Notwithstanding anything contained in the Plan or any Agreement
to the contrary, if the consummation of any transaction under the Plan would
result in the possible imposition of liability on a Participant pursuant to
Section 16(b) of the 1934 Act, the Compensation Committee shall have the right,
in its sole discretion, but shall not be obligated, to defer such transaction to
the extent necessary to avoid such liability.
(f)    Securities Laws. Notwithstanding any other provision of the Plan, the
Company shall have no obligation to issue or deliver any shares of Common Stock
under the Plan or make any other distribution of benefits under the Plan unless,
in the judgment of the



17

--------------------------------------------------------------------------------



Compensation Committee, such issuance, delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
1933 Act and 1934 Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
(g)    Severability. If any provision of the Plan or any Award is determined to
be invalid, illegal or unenforceable in any jurisdiction, or as to any Person,
or would disqualify the Plan or any Award under any law deemed applicable by the
Compensation Committee, such provision shall be construed or deemed amended to
conform to applicable laws, or, if it cannot be so construed or deemed amended
without, in the Compensation Committee’s determination, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
(h)    Vesting.
(i)    Notwithstanding anything to the contrary contained in the Plan, the
minimum period over which full-value, performance-based awards and full-value,
tenure-based awards granted under the Plan may entirely vest shall be one
(1) year and three (3) years, respectively; provided, however, that up to 10% of
the shares authorized under the Plan shall not be subject to such restrictions;
and, provided, further, that such restrictions shall not affect or otherwise
limit any acceleration of vesting pursuant to the Plan or set forth in the
applicable Agreement.
(ii)    Notwithstanding anything to the contrary contained in the Plan, but
subject to Section 15, unless otherwise provided in an applicable Agreement, a
Participant’s termination of employment or service by reason of Retirement or
Good Reason, such Participant’s then unvested awards shall automatically become
vested, and in the case of Options or SARs, exercisable.
18.    Amendment.
The Board of Directors may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part. No termination or amendment
of the Plan may, without the consent of the Participant to whom any Awards shall
previously have been granted, adversely affect the rights of such Participant in
such Awards. In addition, no amendment of the Plan shall, without the approval
of the stockholders of the Company:
(a)    change the class of individuals eligible for awards under the Plan;
(b)    increase the maximum number of shares of Common Stock for which Awards
may be granted under this Plan;
(c)    reduce the price at which Options may be granted below the price provided
for in Section 8(a) hereof;



18

--------------------------------------------------------------------------------



(d)    reduce the Option Price of outstanding Options;
(e)    cancel an Option or Stock Appreciation Right in exchange for cash when
the exercise or grant price per share exceeds the Fair Market Value of one share
of Common Stock or take any action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal securities exchange on which the Common Stock is
traded; or
(f)    extend the term of this Plan.
19.    Termination of the Plan.
The Plan shall continue until terminated by the Board of Directors pursuant to
Section 18 or as otherwise set forth in this Plan, and no further Awards shall
be made hereunder after the date of such termination. Unless earlier terminated,
the Plan shall terminate ten (10) years after the Effective Date (provided the
awards granted before that date shall continue in accordance with their terms).
20.    Conditions to Issuance of Shares.
(a)    The Company shall be under no obligation to any Participant to register
for offering or resale or to qualify for exemption under the 1933 Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as the Compensation Committee deems necessary or desirable for
compliance by the Company with federal, state, and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.
(b)    To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
21.    Headings; Number; Gender.
The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.
Words used herein in the singular form shall be construed as being used in the
plural form, as appropriate in the relevant context, and vice versa. Pronouns
used herein of one gender shall be construed as referring to either or both
genders, as appropriate in the relevant context.
22.    Limited Waiver.



19

--------------------------------------------------------------------------------



The waiver by the Company of any of its rights under the Plan with respect to
any Participant, whether express or implied, shall not operate or be construed
as a waiver of any other rights the Company has with respect to such Participant
or of any of its rights with respect to any other Participant.
23.    Governing Law.
The Plan and all rights hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to rules
relating to conflicts of law.
24.    Compliance with Code Section 409A.
(a)    This Plan is intended to comply and shall be administered in a manner
that is intended to comply with Code Section 409A and shall be construed and
interpreted in accordance with such intent. To the extent that an Award or the
payment, settlement, or deferral thereof is subject to Code Section 409A, the
Award shall be granted, paid, settled, or deferred in a manner that will comply
with Code Section 409A, including regulations or other guidance issued with
respect thereto, except as otherwise determined by the Compensation Committee.
Any provision of this Plan that would cause the grant of an Award or the
payment, settlement, or deferral thereof to fail to satisfy Code Section 409A
shall be amended to comply with Code Section 409A on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Code Section 409A.
(b)    Notwithstanding anything in the Plan to the contrary, the receipt of any
benefits under this Plan as a result of a termination of employment shall be
subject to satisfaction of the condition precedent that the Participant undergo
a “separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or
any successor thereto. In addition, if a Participant is deemed to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provisions of any benefit
that is required to be delayed pursuant to Code Section 409A(a)(2)(B), such
payment or benefit shall not be made or provided prior to the earlier of (i) the
expiration of the six month period measured from the date of the Participant's
“separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of the Participant's death (the “Delay Period”).
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Participant in a lump sum, and any remaining
payments and benefits due under this Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.
25.    Effective Date.
The Plan shall become effective (the “Effective Date”) upon approval by the
stockholders of the Company.



20